EXHIBIT 99.1 At the Annual General Meeting of Shareholders (the “Meeting”) of Eltek Ltd. (the “Company”) held at the Company’s offices at 4 Drezner Street, Sgoola Industrial Zone, Petach Tikva, Israel, on Sunday, December 30, 2012, the following resolutions were adopted: 1. To elect Mr. Itamar Levy to serve as a Class I director until our 2015 Annual General Meeting of Shareholders and Ms. Irit Eluz to serve as a Class II director until our 2013 Annual General Meeting of Shareholders. Number of Shares Voted For % of the Shares Represented at the Meeting Itamar Levy 84.56% Irit Eluz 84.56% 2. To re-elect Ms. Ophira Rosolio-Aharonson as an outside director for a third three-year term; Number of Shares Voted For % of the Shares Represented at the Meeting Ophira Rosolio-Aharonson 2,451,583 (1) 99.53% (1) including 861,143 shares held by persons who do not have a personal interest in the matter as a result of their relationship with the controlling shareholders (98.66% of such persons) 3. To ratify and approve the reappointment of Somekh Chaikin, registered public accounting firm, a member firm of KPMG International, as our independent registered public accountants for the fiscal year ending December 31, 2012; Number of Shares Voted For % of the Shares Represented at the Meeting 99.75%
